t c memo united_states tax_court larry bruce petitioner v commissioner of internal revenue respondent docket no 24303-05l filed date respondent filed a notice_of_federal_tax_lien against p for the unpaid balance of his federal income taxes for after notice to p and a hearing r’s settlement officer issued a notice_of_determination upholding the proposed collection action r moved for summary_judgment on all issues held r’s motion for summary_judgment will be granted r may proceed with collection by lien e kenneth wall for petitioner jeffrey e gold for respondent memorandum opinion nims judge petitioner asks this court to review a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this case is before the court on respondent’s motion for summary_judgment pursuant to rule rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure background at the time he filed the petition in this case petitioner resided in lumberton north carolina petitioner is a long-haul trucker who spends a great deal of time on the road in he won more than dollar_figure million dollars from a slot machine in new jersey petitioner timely filed an income_tax return and reported the winnings calculating income_tax due of dollar_figure offset by withholding of dollar_figure but paid nothing beyond the withheld amount respondent assessed the reported tax plus additions to tax and interest on date respondent’s revenue_officer attempted negotiations to secure payment of the assessed balance to no avail during a meeting with the revenue_officer on date petitioner filled out a form 433-a collection information statement for wage earners and self-employed individuals but did not provide any supporting documentation ignoring requests and suggestions by respondent’s revenue_officer petitioner took no steps toward payment of his tax obligation respondent sent to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing on date respondent filed a notice_of_federal_tax_lien on or around date and sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner mailed requests for appeals hearings on date the mailing was timely with respect to the lien notice but not with respect to the levy notice attachments to the hearing requests prepared by petitioner’s representative stated that petitioner was working on an offer-in-compromise oic to resolve his tax_liability by letter dated date respondent’s settlement officer informed petitioner that his request for a hearing was timely and scheduled a telephone conference for date in response to petitioner’s mention of an oic in the hearing request the settlement officer also requested a completed form 433-a with required attachments copies of petitioner’s federal and state_income_tax returns and a form_656 offer_in_compromise with the required processing fee the settlement officer asked that this information be submitted within days to allow time for review before the telephone conference petitioner never forwarded an oic the necessary financial information or any other documentation neither petitioner nor his representative ever confirmed the hearing or otherwise corresponded with the settlement officer with respect to the scheduled hearing nevertheless a telephone conference in which petitioner’s representative participated was conducted on date as initially scheduled on date the settlement officer issued a determination sustaining the federal_tax_lien filing petitioner filed the petition on date in it petitioner stated that he was appealing the notice_of_determination and wanted a redetermination of the additions to tax the only specifically listed errors as required by rule were that petitioner was denied his right to a fair hearing that the filing of the notice_of_federal_tax_lien was erroneous and that the balance due on the notice_of_federal_tax_lien was erroneous discussion respondent moved for summary_judgment on all issues pursuant to rule summary_judgment is intended to expedite litigation and avoid unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 100_tc_32 85_tc_812 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6321 creates a lien in favor of the united_states on all property and rights to property belonging to a person liable for taxes when payment has been demanded and neglected the lien arises by operation of law when the internal_revenue_service irs assesses the amount of unpaid tax sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a lien under sec_6323 this notice must be provided not more than business days after the day the notice of lien is filed and must advise the taxpayer of the opportunity for administrative review in the form of a hearing sec_6320 sec_6320 further provides that the taxpayer may request a hearing within the 30-day period beginning on the day after the 5-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 after the appeals hearing process sec_6330 gives this court jurisdiction to review the appeals officer’s determination where the underlying tax_liability is properly at issue we review the appeals determination with respect to the existence and amount of tax_liability de novo 114_tc_604 114_tc_176 when the underlying tax_liability is not properly at issue we review the appeals officer’s determination using an abuse_of_discretion standard sego v commissioner supra pincite goza v commissioner supra pincite at the hearing a taxpayer may challenge the existence and amount of the underlying tax_liability if he or she received no notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 a self-reported tax_liability along with statutory penalties and interest constitute an underlying tax_liability and may be the proper subject of challenge at the hearing see 122_tc_1 in the case before us petitioner would have been entitled to challenge his self-reported tax_liability however it is arguable whether petitioner raised the issue of his underlying tax_liability in his imprecise petition in any event petitioner is precluded from challenging his underlying tax_liability in the instant proceeding because he did not challenge it at the administrative hearing bourbeau v commissioner tcmemo_2003_117 tabak v commissioner tcmemo_2003_4 see 115_tc_582 n affd 21_fedappx_160 4th cir sec_301_6320-1 q a-f5 proced admin regs see also sec_6330 and d petitioner’s form request for a collection_due_process_hearing indicated that the amount of the self-reported tax_liability was disputed however petitioner’s representative stated at the hearing that no such challenge to the amount of assessment existed accordingly in this proceeding we do not consider petitioner’s underlying tax_liability for this reason we do not address petitioner’s argument regarding abatement of the sec_6651 failure to pay addition_to_tax based on reasonable_cause which first surfaced in petitioner’s objection to respondent’s motion for summary_judgment since the underlying tax_liability is not at issue we review the appeals officer’s determination using the abuse_of_discretion standard under this standard a determination will be affirmed unless action was taken that was arbitrary or capricious lacks sound basis in fact or is not justifiable in light of the facts and circumstances 125_tc_14 petitioner broadly assigned error to a denial of his right to a fair hearing based on the information before us and the arguments in his opposition to summary_judgment we believe his primary contention to be that the appeals officer abused her discretion by failing to recommend any collection alternatives in lieu of the federal_tax_lien in his opposition to summary_judgment petitioner presents a laundry list of collection alternatives that he believes would have been appropriate however the appeals officer is only required to consider the offers of collection alternatives raised and information presented by the taxpayer chandler v commissioner tcmemo_2004_7 the only collection alternative even remotely pursued by petitioner at the appeals hearing was an offer-in-compromise however petitioner’s attempt at securing an oic was weak at best see discussion below therefore it was not an abuse_of_discretion for respondent’s settlement officer to decline to give more consideration to the matter than she did petitioner’s representative indicated in an attachment to the form request for a hearing dated date that petitioner was working on an oic at the time even assuming petitioner’s representative reiterated a desire to enter into an oic at the hearing the settlement officer did not abuse her discretion by sustaining the notice_of_federal_tax_lien filing petitioner never actually submitted an oic or any other collection alternative at the telephone hearing on date months after the notice of lien and almost months after stating he was working on an oic in his request for a hearing petitioner’s representative indicated at the hearing that petitioner was aware of the consequences of not cooperating during the appeals process petitioner did not submit a reviewable oic or any other current financial information before the determination was made on date days after the hearing the only information concerning petitioner’s ability to pay was the form 433-a that had been in respondent’s file since respondent’s revenue_officer was attempting collection almost seven months before the determination this form was poorly filled out incomplete and did not have any supporting documentation attached further the information was not current and was grossly insufficient to permit reasonable consideration of an oic there is no abuse_of_discretion in failing to consider an oic when no oic has been made after a taxpayer has been given a reasonable opportunity to submit one 124_tc_69 petitioner had adequate opportunity to make an oic but did not and therefore there were no less intrusive means of collection for the appeals officer to consider consequently the settlement officer considered each item required by sec_6330 and reached the determination that the filing of the notice of lien was appropriate furthermore the information in the form 433-a weighed dramatically against the appropriateness of respondent’s accepting an oic petitioner listed dollar_figure per month in income with dollar_figure per month in expenses petitioner indicated that these expenses were for himself and his girlfriend while the allowance of all of these expenses is questionable at the very least we include all of them for illustration petitioner valued his assets as over dollar_figure in a checking account a house worth dollar_figure nice furniture worth dollar_figure a peterbilt sleeper cab worth dollar_figure a utility trailer worth dollar_figure and a pickup truck worth dollar_figure petitioner owned all of these assets free and clear with no encumbrances the form 433-a showed that petitioner had no other debt petitioner who early in the collections stage had more than dollar_figure in net_worth and more than dollar_figure per month in disposable income was seeking leniency for not paying taxes on his million dollar gambling winnings under these facts and circumstances it was not an abuse_of_discretion for respondent’s settlement officer to sustain the filing of the notice_of_federal_tax_lien we briefly address petitioner’s assignment of error that respondent erroneously filed the notice_of_federal_tax_lien no facts in the petition indicate any basis for this assertion but petitioner’s opposition to summary_judgment reveals his view that respondent sent the notification letter late ie beyond the business-day period as provided in sec_6320 and therefore the lien is invalid in support of his view petitioner points out that the notice_of_federal_tax_lien shows the date the document was prepared and signed as date according to petitioner since the notification of the lien filing was not mailed to him until date business days later the lien is invalid and it was an abuse_of_discretion for respondent to sustain the lien filing we disagree that may the date the lien notice was prepared and signed has any consequence in this case the notice of lien sent to petitioner the statement of the appeals officer and the appeals case memorandum referral all say that the revenue_officer filed the lien on date petitioner’s transcript of account and certified form_4340 certificate of assessments payments and other specified matters both show the notice of lien as filed on date regardless of which of the two aforementioned dates may or may was the one on which the lien notice was actually filed respondent’s mailing of the notice to petitioner on may does not give rise to an abuse_of_discretion in cases where notice to the taxpayer was at issue we have said that proper mailing and receipt were irrelevant when a hearing was timely requested within the prescribed 30-day period that begins to run on the day after the fifth business_day following the filing of the notice of lien see call v commissioner tcmemo_2005_ affd aftr 2d ustc par big_number 9th cir stein v commissioner tcmemo_2004_124 in those situations we viewed the error in a notice as harmless and not resulting in an abuse_of_discretion that would prevent us from sustaining the lien see call v commissioner supra stein v commissioner supra the same logic applies to the facts of this case respondent received petitioner’s hearing request on date which falls well within the 30-day period described in sec_6320 whether the notice_of_federal_tax_lien was filed on may or thus the date the lien notice was prepared and signed has no significance and does not bear on whether there was an abuse_of_discretion in this case based upon the record before us we have determined that there is no genuine issue of material fact we hold that the settlement officer’s determination sustaining the notice_of_federal_tax_lien filing was not an abuse_of_discretion we therefore shall grant respondent’s motion for summary_judgment we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot an appropriate order and decision will be entered for respondent
